Title: Of the Meanes of Disposing the Enemie to Peace, [13 August 1761]
From: Franklin, Benjamin
To: 


          This paper was part of Franklin’s campaign to prevent a premature and disadvantageous peace. As such, it is closely linked in argument as well as in purpose with “A Description of those, who, at any rate, would have a Peace with France,” published in The London Chronicle, Nov. 22–24, 1759 (above, VIII, 446–7). In this instance he employed one of his characteristic devices: a composition of his own which he gravely attributed to another source. The supposititious author was Tommaso Campanella (1568–1639), a Dominican (not a Jesuit as Franklin and others thought him to have been), who wrote in 1601 a treatise called De Monarchia Hispanica Discursus, recommending a suitable foreign policy to the Spanish government. First published in a German translation, 1620, later in several Latin editions, it appeared in an English translation by Edmund Chilmead in 1654. William Prynne gave it further circulation in England about 1660, when he reissued the Chilmead text under the title Thomas Campanella an Italian Friar and Second Machiavel. This title and Prynne’s comments gave the author an almost wholly undeserved reputation for nefarious intrigue, which he still retained a century later when Franklin concocted his spurious chapter and cited it as coming from a non-existent English translation.
          Among Franklin’s surviving papers is a two-page set of rough notes enumerating the classes of Englishmen whom he was about to describe as eager for a premature peace and listing some of their supposed unpatriotic motives. He checked most of them off his list as he wrote. There also survives a draft of the paper as a whole, with the introductory and concluding paragraphs by “A Briton” added at the end and a notation as to where they were to go in the fair copy. There are numerous revisions in the draft; a few will be indicated in footnotes to illustrate Franklin’s methods of composing and polishing such writings.
         
          
            To the Printer of the London Chronicle.
            Sir,
            [August 13, 1761]
          
          I send you for your excellent Paper, an extract from the famous Jesuit Campanella’s discourses address’d to the King of Spain, intituled, Of the Meanes of extending the Greatnesse of the Spanish Monarchie. The language is a little antiquated, being the old translation in the edition of 1629; but the matter contain’d is so apropos to our present situation (only changing Spain for France) that I think it well worth the attention of the Publick at this critical conjuncture, as it discovers the arts of our enemies, and may therefore help in some degree to put us on our guard against them. After discoursing largely on the wars to be made, particularly against England and Holland, the conquests to be attempted, and the various means of securing them when gained, he comes to his
          CHAP. XIV.
          Of the Meanes of disposing the Enemie to Peace.
          “Warres, with whatsoever prudence undertaken and conducted, do not always succeed; many thinges out of mans power to governe, such as dearthe of provisions, tempests, pestilence, and the like, oftentimes interfering, and totally overthrowing the best designes; so that these enemies
   *England and Holland.
 of our Monarchie, though apparentlie at first the weaker, may, by disastrous events of warre on our part, become the stronger; and though not in such degree as to endanger the bodie of this great kingdome, yet, by their greater power of shipping and aptness in sea-affaires, to be able to cut off, if I may so speak, some of its smaller limbes and members, that, being remote therefrom, are not easilie defended; to wit, our islands and colonies in the Indies; thereby however depriving the bodie of its wonted nourishment, so that it must thenceforthe languish and grow weake, if those parts be not recovered, which possibly may, by continuance of warre, be found unlikely to be done. And the enemie, puffed up with their successes, and hoping still for more, may not be disposed to peace on such termes as would be suitable to the honour of your Majestie, and to the welfare of your State and Subjectes. In such case, the following meanes may have good effect.
          “It is well known, that these northerne people, though hardie of bodie, and bold in fight, be neverthelesse, through overmuch eating and other intemperance, slowe of wit and dull in understanding, so that they be oftimes more easilie to be governed and turned by skille than by force. There is therefore always hope, that by wise counsel and dextrous managemente, those advantages which through cross accidents in warre have been lost, may again with honour be recovered. In this place I shall say little of the power of money secretly distributed amongst grandees or their friends or mistresses, that method being in all ages known and practised. If the minds of enemies can be changed, they may, be brought to grant willingly and for nothing, what much golde would scarcelie have otherwise prevailed to obtaine. Yet as the procuring this change is to be by fitte instruments, some few doublones will not unprofitablie be disbursed by your Majestie; the manner whereof I shall now brieflie recite.
          “In those countries, and particularly in England, there are not wanting men of learning, ingenious speakers and writers, who are neverthelesse in lowe estate and pinched by fortune; these being privatelie gained by proper meanes, must be instructed in their sermons, discourses, writings, poems and songs, to handle and specially inculcate points like these which followe. Let them magnify the blessings of peace and enlarge mightily thereon, which is not unbecoming grave Divines and other Christian men; let them expatiate on the miseries of warre, the waste of Christian bloode, the growing scarcitie of labourers and workmen, the dearness of all foreign wares and merchandises, the interruption of commerce by the captures or delay of ships, the increase and great burthen of taxes, and the impossibilitie of supplying much longer the expence of the contest; let them represent the warre as an unmeasurable advantage to particulars, and to particulars only (thereby to excite envie against those that manage and provide for the same) while so prejudicial to the Commonweale and people in general: let them represent the advantages gained against us as trivial and of little import; the places taken from us as of small trade or produce, inconvenient for situation, unwholesome for ayre and climate, useless to their nations, and greatly chargeable to keepe, draining the home Countries both of men and money: let them urge, that if a peace be forced on us, and those places withheld, it will nourishe secret griefe and malice in the King and Grandees of Spain, which will ere long breake for the in new warres, wherein those places may again be retaken, and lost without the merit and grace of restoring them willingly for peace-sake: let them represent the making and continuance of warres from view of gaine, to be base and unworthie a brave people; as those made from view of ambition are mad and wicked; and let them insinuate that the continuance of the present warre on their parte, when peace is offered, hath these ingredients strongly in its nature. Then let them magnifie the great power of your Majestie, and the strength of your kingdome, the inexhaustible wealthe of your mines, the greatness of your incomes, and thence your abilitie of continuing the warre; hinting withal, the new alliances you may possibly make; at the same time setting forth the sincere disposition you have for peace, and that it is only a concerne for your honour and the honour of your realme, that induceth you to insist on the restitution of the places taken. If with all this they shrewdly intimate and cause it to be understood by artfull words, and beleeved, that their own Prince is himself in heart for peace on your Majesties termes, and grieved at the obstinacie and perverseness of those among his people that be for continuing the warre, a marvellous effect shall by these discourses and writings be produced; and a wonderful strong party shall your Majestie raise among your enemies in favour of the peace you desire; insomuch that their own Princes and wisest Councellours will in a sort be constrained to yeeld thereto. For in this warre of words, the avarice and ambition, the hopes and fears, and all the croud of human passions, will, in the minds of your enemies, be raised, armed, and put in array, to fight for your interests, against the reall and substantiall interest of their own countries. The simple and undiscerning many, shall be carried away by the plausibilitie and well seeming of these discourses; and the opinions becoming popular, all the rich men, who have great possessions, and fear the continuance of taxes, and hope peace will end them, shall be imboldened thereby to cry aloud for peace; their dependents who are many, must do the same: all marchants, fearing loss of ships and greater burthens on trade by farther duties and subsidies, and hoping greater profittes by the ending of the warre, shall join in the cry for peace: All the usurers and lenders of monies to the state, who on a peace hope great profit from their bargaines, and fear if the warre be continued, the State shall become bankeroute, and unable to pay them: these who have no small weight, shall joine the cry for peace: All the gowne and booke statesmen, who maligne the bold conductors of the warre, and envie the glorie they may have thereby obtained; these shall cry aloud for peace; hoping, that when the Warre shall cease, such men becoming less necessarie shall be more lightelie esteemed, and themselves more sought after: All the officers of the enemies armies and fleets, who wish for repose, and to enjoy their spoiles, salaries, or rewards, in quietness, and without peril, these, and their friends and families, who desire their safetie, and the solace of their societie, shall all cry for peace: All those who be timorous by nature, amongst whom be reckoned men of learning that lead sedentarie lives, using little exercise of bodie, and thence obtaining but few and weake spirits; great Statesmen, whose natural spirits be exhausted by much thinking, or depress’d by over-much feasting; together with all women, whose power, weake as they are, is not a little among such men; these shall incessantly speake for peace: And finallie, all Courtiers, who suppose they conforme thereby to the inclinations of the Prince;
   *Ad Exemplum Regis, &c.
 all who are in places of profit, and fear to lose them, or hope for better; all who are out of places, and hope to obtain them; all the worldly-minded clergie, who seeke preferment; these, with all the weight of their character and influence, shall joine the cry for peace, till it becomes one universal clamour, and no sound but that of Peace, Peace, Peace, shall be heard from every quarter. Then shall your Majesties termes of peace be listened to with much readiness, the places taken from you be willingly restored, and your kingdome, recovering its strength, shall only need to waite, a few years for more favourable occasions, when the advantages to your power proposed by beginning the warre, but lost by its bad successe, shall, with better fortune, be finallie obtained.”
          What effect the artifices here recommended might have had in the times when this Jesuit wrote, I cannot pretend to say; but I believe, the present age being more enlightened, and our people better acquainted than formerly with our true national interests, such arts can now hardly prove so generally successful. For we may with pleasure observe, and to the honour of the British people, that though writings and discourses like these have lately not been wanting, yet few in any of the classes he particularises seem to be affected by them; but all ranks and degrees among us persist hitherto in declaring for a vigorous prosecution of the war, in preference to an unsafe, disadvantageous peace.
          Yet, as a little change of fortune may make such writings more attended to, and give them greater weight, I think the publication of this piece, as it shows the spring from whence these scribblers draw their poisoned waters, may be of publick utility. I am, Sir, yours, &c.
          
            A Briton.
          
        